EXHIBIT 99.1 Diodes, Inc. Third Quarter 2015 Financial Results Script Thursday, November 5 @ 4:00pm CST / 2:00pm PST Corporate participants: Leanne Sievers Shelton Group - IR Keh-Shew Lu Diodes, Inc. - President, CEO Rick White Diodes, Inc. - CFO, Secretary, Treasurer Mark King Diodes, Inc. - SVP Sales & Marketing Laura Mehrl Diodes, Inc. - Director of Investor Relations Conference call participants: Steve Smigie Raymond James & Associates, Inc. - Analyst Gary Mobley The Benchmark Company - Analyst Tristan Gerra Robert W. Baird & Company - Analyst Christopher Longiaru Sidoti & Company - Analyst Shawn Harrison Longbow Research - Analyst Suji Desilva Topeka Capital Markets - Analyst Presentation Operator Good afternoon and welcome to Diodes Incorporated’s third quarter 2015 financial results conference call.At this time, all participants are in a listen only mode.At the conclusion of today’s conference call, instructions will be given for the question and answer session.If anyone needs assistance at any time during the conference call, please press the star key followed by the zero on your touchtone phone. As a reminder, this conference call is being recorded today, Thursday, November 5, 2015.I would now like to turn the call over to Leanne Sievers of Shelton Group Investor Relations.Leanne, please go ahead. Leanne Sievers, EVP of Shelton Group Good afternoon and welcome to Diodes’ third quarter financial results conference call.I’m Leanne Sievers, executive vice president of Shelton Group, Diodes’ investor relations firm.With us today from Taiwan are Diodes’ President and CEO, Dr. Keh-Shew Lu; 1 Chief Financial Officer, Rick White; Senior Vice President of Sales and Marketing, Mark King; and Director of Investor Relations, Laura Mehrl. Before I turn the call over to Dr. Lu, I would like to remind our listeners that management’s prepared remarks contain forward-looking statements, which are subject to risks and uncertainties, and management may make additional forward-looking statements in response to your questions. Therefore, the Company claims the protection of the safe harbor for forward-looking statements that is contained in the Private Securities Litigation Reform Act of 1995. Actual results may differ from those discussed today, and therefore we refer you to a more detailed discussion of the risks and uncertainties in the Company’s filings with the Securities and Exchange Commission.In addition, any projections as to the Company’s future performance represent management’s estimates as of today, November 5, 2015.Diodes assumes no obligation to update these projections in the future as market conditions may or may not change.
